7 F.3d 232
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Monroe E. DAVIS, Plaintiff-Appellant,v.William P. MORRIS, Jr.;  Jack E. Owens, Sheriff;  A.C.Gillis, Chief Deputy, Defendants,Danny Turner, Deputy Jailer, Defendant-Appellee.
No. 92-6279.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1993.

Before:  BOGGS and SUHRHEINRICH, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Monroe E. Davis, a pro se Tennessee prisoner, appeals a district court judgment entered on behalf of the defendant-appellee following a jury verdict in a civil rights case filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Davis sued multiple prison and local government officials contending that defendant-appellee, Danny Turner, assaulted him while he was in prison at the Shelby County, Tennessee jail.   Davis sued Turner in his individual and official capacities.   He did not state in what capacity he sued the remaining defendants.


3
Subsequently, the district court dismissed Davis's allegations as to all defendants except Turner.   Following a trial, a jury found that Turner had not used excessive force.


4
In his timely appeal, Davis essentially contends that there was insufficient evidence to support the jury's verdict, that the verdict was contrary to law, and that the trial judge prejudiced the jury by giving them a summation of the facts.   He requests oral argument.


5
This court reviews the evidence in the light most favorable to the prevailing party to determine whether sufficient evidence supports the judgment.   See Calhoun v. Baylor, 646 F.2d 1158, 1160 (6th Cir.1981).


6
Upon review, we conclude that the jury's verdict is supported by the evidence.   Turner's actions did not violate Davis's constitutional rights.   See Hudson v. McMillian, 112 S.Ct. 995, 999 (1992);   Whitley v. Albers, 475 U.S. 312, 320-21 (1986).   The verdict is consistent with the law as expressed in Hudson and Whitley.   Furthermore, Davis's argument concerning the trial judge's comments has been waived because he did not object to the comments at trial.   See American Anodco, Inc. v. Reynolds Metals Co., 743 F.2d 417, 424 (6th Cir.1984).   The argument is nonetheless without merit.   Accordingly, we deny the request for oral argument and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.